Exhibit 10.2



SEPARATION AGREEMENT



This Separation Agreement (this "Agreement") is made and entered into as of
September 2, 2020, by and between Matthew J. Petrizzo ("Executive") and Williams
Industrial Services Group Inc. (the "Company"). The Company and Executive are
sometimes collectively referred to herein as the "Parties" and individually as a
"Party".



1.          Separation. Pursuant to Severance provision of the Offer Letter
between the Company and Executive dated October 10, 2018 (the "Offer Letter"),
the Company terminated Executive's employment without Cause (as defined in the
Offer Letter) and Executive's last day of employment with the Company shall be,
and is effective as of, August 28, 2020 (the "Separation Date"). After the
Separation Date, Executive shall not represent himself as being an employee,
officer, attorney, agent, or representative of the Company for any purpose.
Executive shall sign and return the Letter of Resignation attached as Exhibit A
to this Agreement. This Agreement satisfies any obligation of the Company to
provide written notice of termination to Executive pursuant to the Offer Letter.



2.          Payments and Benefits.



(a)        Accrued Benefits. All Company-provided benefits ceased to accrue as
of the Separation Date. Executive shall be provided the earned payments and
benefits set forth as the "Accrued Benefits" in Exhibit B hereto.



(b)        Separation Benefits. In consideration of, and subject to and
conditioned upon Executive's execution and non-revocation of the Release
attached as Exhibit C to this Agreement (the "Release") within 21 calendar days
following the Separation Date, and the effectiveness of such Release as provided
in Section 3 of this Agreement, the Company shall pay or provide to Executive
the severance payments and benefits contemplated by the Severance provision of
the Offer Letter to which Executive is entitled upon a termination without Cause
after 6 months of employment from the Start Date, as defined in the Offer Letter
(such payments and benefits referred to as the "Severance Payments"). The
Severance Payments are summarized in Exhibit B hereto and shall be paid or
provided to Executive upon the terms of the Offer Letter. In consideration of
Executive's execution and non-revocation of the Release attached as Exhibit C,
which Executive is not otherwise required to sign in order to receive the
Severance Payment, the Company shall also execute the release attached as
Exhibit C within three business days after Executive provides the executed
Release.



(c)        Full Payment. Executive acknowledges that the payments and
arrangements contained in this Agreement (including as summarized in Exhibit B)
shall constitute full and complete satisfaction of any and all amounts properly
due and owing to Executive as a result of his employment with the Company and
its affiliates and his termination therefrom, including, without limitation, any
and all amounts properly due and owing to Executive under the Offer Letter, the
Williams Industrial Services Group Inc. Executive Severance Plan or any other
severance plan.



3.          Release of Claims. Executive and the Company agree that, as a
condition to Executive's right to receive the payments and benefits set forth in
Section 2(b) of this





Page 1 of 4

--------------------------------------------------------------------------------

Agreement, and the Company's receipt of the Release, within 21 calendar days
following the Separation Date (the "Release Period"), Executive and the Company
shall execute and deliver, and not revoke, the Release. If Executive fails to
execute and deliver the Release to the Company during the Release Period, or if
the Release is revoked by Executive or otherwise does not become effective and
irrevocable in accordance with its terms, then Executive will receive only the
Accrued Benefits and will not be entitled to any other payment or benefit under
Section 2(b) of this Agreement. If the Company fails to Execute and deliver the
Release to the Executive, or if the Release otherwise does not become effective
and irrevocable in accordance with its terms, then the Executive's release shall
not be effective or enforceable against the Executive.



4.          Effect on Other Agreements.



(a)        Restrictive Covenants. Executive specifically acknowledges and agrees
that he remains obligated to comply with all provisions of the Confidentiality
and Restrictive Covenants Agreement between Executive and Williams Industrial
Services Group, LLC dated October 3, 2019 (the "Restrictive Covenants
Agreement"), which provisions shall continue to apply, in accordance with their
terms, on and after the Separation Date as a termination by the Company without
Cause and a Severance Payment is made, notwithstanding Executive's termination
of employment. In addition to, and without limiting Executive's obligations
under the Restrictive Covenants Agreement, Executive agrees that, from and after
the Separation Date, he shall not make, either directly or by or through another
person, any oral or written negative, disparaging or adverse statements or
representations of or concerning the Company or its affiliates, any of their
businesses or any of their current or former directors, officers or employees;
provided, however, that, subject to the Restrictive Covenants Agreement, nothing
herein shall prohibit Executive from disclosing truthful information if legally
required. From  and after the Separation Date, the Company shall instruct its
senior executive officers not to make, either directly or by or through another
person, any oral or written negative, disparaging or adverse statements or
representations of or concerning Executive or any of his agents or related
parties; provided, however, that nothing herein shall prohibit any such
individuals from disclosing truthful information if legally required.



(b)        Restricted Share Units. The Company has granted to Executive certain
restricted share units that were outstanding immediately prior to the Separation
Date pursuant to the terms and conditions of the Company's equity compensation
plan and the restricted share unit award agreement(s) between the Parties (the
"Restricted Share Units"). The Restricted Share Units shall vest on a pro-rated
basis, to the extent provided under the terms and conditions of the applicable
award agreement(s), as if Executive's employment were terminated without "cause"
on the Separation Date (and, for the avoidance of doubt, any such awards the
vesting of which depends upon the achievement of performance objectives shall
vest, if at all, based on the extent to which the applicable performance
objectives are achieved during the applicable performance periods). Any vested
Restricted Share Units will be paid to Executive in accordance with the terms,
and subject to the conditions, of the applicable award agreement(s).



5.          Miscellaneous.



(a)        Withholding. The Company or its affiliates, as applicable, may
withhold from any amounts payable or benefits provided under this Agreement such
federal, state, local,





Page 2 of 4

--------------------------------------------------------------------------------

foreign or other taxes as will be required to be withheld pursuant to any
applicable law or regulation (or require Executive to make arrangements
satisfactory to the Company for the payment of such required withholding taxes).



(b)        Successors. This Agreement is personal to Executive and without the
prior written consent of the Company will not be assignable by Executive other
than by will or the laws of descent and distribution. This Agreement will inure
to the benefit of and be enforceable by Executive's surviving spouse, heirs and
legal representatives. This Agreement will inure to the benefit of and be
binding upon the Company and its affiliates, and their respective successors and
assigns.



(c)         Final and Entire Agreement; Amendment. Except with respect to the
provisions of the other documents referenced herein (including the Offer Letter,
which shall control to the extent it conflicts with this Agreement), this
Agreement, together with the Exhibits and the other documents referenced herein,
represents the final and entire agreement between the Parties with respect to
the subject matter hereof and supersedes all prior agreements, negotiations and
discussions between the Parties hereto and/or their respective counsel with
respect to the subject matter hereof. Executive has not relied upon any
representations, promises or agreements of any kind except those set forth
herein in signing this Agreement. Any amendment to this Agreement must be in
writing, signed by duly authorized representatives of the Parties, and stating
the intent of the Parties to amend this Agreement.



(d)        Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia, without reference
to conflict of laws principles. Any action or proceeding by either of the
parties to enforce this Agreement shall be brought only in a state or federal
court located in the State of Georgia. The parties hereby irrevocably submit to
the non-exclusive jurisdiction of such courts and waive the defense of
inconvenient forum to the maintenance of any such action or proceeding in such
venue.



(e)        Notices. All notices and other communications hereunder will be in
writing and will be given by hand delivery or via e-mail to the other Party or
by registered or certified mail, return receipt requested, postage prepaid, or
by overnight courier, addressed as follows: (i) if to Executive: at Executive's
most recent address on the records of the Company with a copy to
petrizzo2@gmail.com; and (ii) if to the Company: Williams Industrial Services
Group Inc., 100 Crescent Centre Parkway, Suite 1240, Tucker, Georgia 30084,
Attention Chip E. Wheelock (cwheelock@wisgrp.com); or to such other address as
either Party will have furnished to the other in writing in accordance herewith.
Notice and communications will be effective on the date of delivery if delivered
by hand or e-mail, on the first business day following the date of dispatch if
delivered utilizing overnight courier, or three business days after having been
mailed, if sent by registered or certified mail.

(f)         Counterparts. This Agreement may be executed in one or more
counterparts (including by means of facsimile or other electronic transmission),
each of which will be deemed an original, but all of which taken together will
constitute one original instrument.



(Signatures are on the following page)



Page 3 of 4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement as of
the date first above written.



WILLIAMS INDUSTRIAL SERVICES GROUP INC.











By:

/s/ Chip Wheelock





Chip Wheelock, SVP, Chief Administrative





Officer, General Counsel, and Secretary











EXECUTIVE











/s/ Matthew J. Petrizzo



Matthew J. Petrizzo

9/2/2020







Page 4 of 4

--------------------------------------------------------------------------------

EXHIBIT A









Letter of Resignation





August 28, 2020





Williams Industrial Services Group Inc.
100 Crescent Centre Parkway, Suite 1240
Tucker, Georgia 30084



Attn: Chip Wheelock



Effective as of August 28, 2020, the Company terminated my employment without
Cause (as defined in my October 6, 2018 offer letter). In furtherance of my
separation from employment, I hereby resign (i) from any and all positions held
by me as an officer, including as President, Energy and Industrial of Williams
Industrial Services Group Inc. (the "Company"), and (ii) from any and all
positions held by me as an officer or director of any subsidiaries or affiliates
of the Company.



Sincerely,



/s/ Matthew J. Petrizzo



Matthew J. Petrizzo

9/2/2020











--------------------------------------------------------------------------------

EXHIBIT B

SEPARATION PAYMENTS AND BENEFITS



Description of
Payment/Benefit

Payment Terms

Accrued Benefits

■

The Company shall issue Executive's final paycheck within 30 calendar days after
the Separation Date (or such earlier date as required by applicable law), which
shall include Executive's Annual Base Salary earned through the Separation Date
and accrued but unused vacation.

Severance Payments

■

The Company shall pay to Executive an amount equal to $317,000, which represents
12 months of his Annual Base Salary, payable in regular installments in
accordance with the Company's normal payroll practices, over the 12-month period
commencing on the Separation Date (the "Severance Period") per the following
terms: (1) the installments shall commence to be paid on the first payroll date
that occurs after the Release is received by the Company and becomes effective
and irrevocable in accordance with its terms, (2) the first installment shall
include as a lump sum all payments (without interest) that accrued from the
Separation Date until such first payroll date, and (3) the remaining
installments shall be paid as otherwise scheduled for the Severance Period.



■

The Company shall pay to Executive a short-term incentive for the 2020 fiscal
year, based on actual performance results for the entire fiscal year without
regard to any discretionary adjustments that have the effect of reducing the
amount of the short-term incentive (other than discretionary adjustments
applicable to all senior executives who did not terminate employment) and
pro-rated based on the number of days Executive was employed for the fiscal year
through the Separation Date, which shall be paid at the same time that
short-term incentives for such year are paid by the Company to participants
under the 2020 short-term incentive plan who remain employed.



■

If Executive timely elects continued health and dental coverage under COBRA, the
Company will pay Executive's full cost of his COBRA premiums to continue his
coverage (including coverage for his eligible dependents, if applicable) (the
"COBRA Premiums") for the 1-year period commencing on September 1, 2020 (the
"COBRA Premium Period"). The COBRA Premium Period runs concurrently with the
COBRA continuation period; provided that Executive may elect to pay for the last
six months of the 18-month COBRA continuation period. During the COBRA





1

--------------------------------------------------------------------------------

Description of Payment/Benefit

Payment Terms



Premium Period, an amount equal to the applicable COBRA Premiums (or such other
amounts as may be required by law) will be included in Executive's income for
tax purposes to the extent required by applicable law and the Company may
withhold taxes from Executive's other compensation for this purpose.
Notwithstanding the foregoing, if Executive becomes re-employed with another
employer and is eligible to receive substantially equivalent health benefits
under another employer-provided plan, then the Company's payment obligations and
Executive's right to the subsidized premium payments as described herein shall
cease.

Performance Awards

■

Executive's termination of employment shall be treated as a termination without
Cause for the purposes of all previously granted performance awards, including
the November 5, 2018 Time Based Restricted Share Unit Award, the November 5,
2018 Performance Based Restricted Share Unit Award, the March 31, 2019 Cash
Based Performance Award, the March 31, 2019 Time Based Restricted Share Unit
Award, the March 31, 2020 Performance Based Restricted Share Unit Award and the
March 31, 2020 Time Based Restricted Share Unit Award.







2

--------------------------------------------------------------------------------

EXHIBIT C

MUTUAL RELEASE OF CLAIMS



This Mutual Release of Claims Agreement (this "Release") is made and entered
into as of this 2nd day of September, 2020, by and between Williams Industrial
Services Group Inc. (the "Company"), on behalf of itself, its parents,
subsidiaries, and other corporate affiliates, and each of their respective
present and former employees, officers, directors, owners, shareholders, and
agents, individually and in their official capacities (collectively referred to
as the "Company Group"), and Matthew J. Petrizzo ("Executive").



1.           Employment Status. Executive's employment with the Company and its
affiliates was terminated by the Company without Cause (as defined in
Executive's October 6, 2018 Offer Letter) effective as of August 28, 2020 (the
"Separation Date").



2.          Payments and Benefits. As consideration of Executive's execution of
and non-revocation of this Release, and compliance with the Separation
Agreement, the Company shall pay Executive the severance set forth in the
Separation Agreement between Executive and the Company dated September 2, 2020
(the "Separation Agreement").



3.          No Liability. This Release does not constitute an admission by the
Company or any of its parents, subsidiaries, affiliates, divisions, officers,
directors, partners, agents, or employees, or by Executive, of any unlawful acts
or of any violation of federal, state or local laws.



4.          Executive's Release of the Company. In consideration of the payments
and benefits set forth in Section 2 of this Release, Executive for himself, his
heirs, administrators, representatives, executors, successors and assigns
(collectively, "Releasors") does hereby irrevocably and unconditionally release,
acquit and forever discharge the Company and the Company Group, and each of its
officers, directors, partners, agents, and former and current employees,
including without limitation all persons acting by, through, under or in concert
with any of them (collectively, "Releasees"), and each of them, from any and all
claims, demands, actions, causes of action, costs, expenses, attorney fees, and
all liability whatsoever, whether known or unknown, fixed or contingent, which
Executive has, had, or may ever have against the Releasees relating to or
arising out of Executive's employment or separation from employment with the
Company Group, from the beginning of time and up to and including the date
Executive executes this Release. This Release includes, without limitation, (a)
law or equity claims; (b) contract (express or implied) or tort claims; (c)
claims for wrongful discharge, retaliatory discharge, whistle blowing, libel,
slander, defamation, unpaid compensation, wage and hour violations, intentional
infliction of emotional distress, fraud, public policy contract or tort, and
implied covenant of good faith and fair dealing, whether based in common law or
any federal, state or local statute; (d) claims under or associated with any of
the Company Group's incentive or equity compensation plans or arrangements; (e)
claims arising under any federal, state, or local laws of any jurisdiction that
prohibit age, sex, race, national origin, color, disability, religion, veteran,
military status, sexual orientation, or any other form of discrimination,
harassment, or retaliation (including without limitation under any and all
claims under Title VII of the Civil Rights Act of 1964 (Title VII), the
Americans with Disabilities Act (ADA), the Family and Medical Leave Act (FMLA)
(regarding existing but not prospective claims), the Fair





1

--------------------------------------------------------------------------------

Labor Standards Act (FLSA), the Equal Pay Act, the Employee Retirement Income
Security Act (ERISA) (regarding unvested benefits), the Civil Rights Act of
1991, Section 1981 of U.S.C. Title 42, the Fair Credit Reporting Act (FCRA), the
Worker Adjustment and Retraining Notification (WARN) Act, the National Labor
Relations Act (NLRA), the Age Discrimination in Employment Act ("ADEA''), the
Uniform Services Employment and Reemployment Rights Act (USERRA), the Genetic
Information Nondiscrimination Act (GINA), the Immigration Reform and Control Act
(IRCA), the Georgia Equal Pay Act (GEPA), the Georgia Prohibition of Age
Discrimination in Employment Act, the Georgia Equal Employment for Persons with
Disabilities Code (GEEPDC), the Georgia Discriminatory Wage Practices Based on
Sex Act, all including any amendments and their respective implementing
regulations, and any other federal, state, local, or foreign law (statutory,
regulatory, or otherwise) that may be legally waived and released; however, the
identification of specific statutes is for purposes of example only, and the
omission of any specific statute or law shall not limit the scope of this
general release in any manner); and (f) any other statutory or common law claims
related to Executive's employment with the Company Group or the separation of
Executive's employment with the Company Group.



Notwithstanding the foregoing provisions of this Section 4, nothing herein will
release the Company Group from (i) any obligation under the Separation
Agreement; (ii) any obligation to provide all benefit entitlements under any
Company benefit or welfare plan that were vested as of the Separation Date,
including the Company's 401(k) plan and the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended; (iii) Executive's rights of advancement,
indemnification and directors and officers liability insurance, as applicable
and as in effect as of the Separation Date; and (iv) any rights or claims that
relate to events or circumstances that occur after the date that Executive
executes this Release. In addition, nothing in this Release is intended to
interfere with Executive's right to file a charge with the Equal Employment
Opportunity Commission or any state or local human rights commission in
connection with any claim Executive believes he or she may have against the
Releasees. However, by executing this Release, Executive hereby waives the right
to recover any remuneration, damages, compensation or relief of any type
whatsoever from the Company, its affiliates and their respective predecessors
and successors in any proceeding that Executive may bring before the Equal
Employment Opportunity Commission or any similar state commission or in any
proceeding brought by the Equal Employment Opportunity Commission or any similar
state commission on Executive's behalf. Additionally, Executive's ownership of
equity in the Company shall continue under terms of those equity units, and
Executives previously granted cash based awards and restricted share unit awards
shall be treated as a termination by the Company without Cause as defined in the
applicable award agreements.



5.         Specific Release of ADEA Claims. In further consideration of the
payments and benefits provided to Executive in this Release, Executive hereby
irrevocably and unconditionally fully and forever waive, release, and discharge
the Releasees from any and all claims, whether known or unknown, from the
beginning of time through the date of Executive's execution of this Release
arising under the ADEA, as amended, and its implementing regulations. By signing
this Release, Executive hereby acknowledges and confirms that:



(a)        Executive has read this Release in its entirety and understands all
of its terms;





2

--------------------------------------------------------------------------------

(b)        by this Release, Executive has been advised in writing to consult
with an attorney of Executive's choosing as Executive believed was necessary
before signing this Release;



(c)        Executive knowingly, freely, and voluntarily agrees to all the terms
and conditions set out in this Release including, without limitation, the
waiver, release, and covenants contained in it;



(d)        Executive is signing this Release in exchange for good and valuable
consideration in addition to anything of value to which Executive is otherwise
entitled;



(e)        Executive was given at least twenty-one (21) calendar days to
consider the terms of this Release and consult with an attorney of Executive's
choice, although Executive may sign it sooner if desired;



(f)         Executive understands that he has seven (7) calendar days after
signing this Release to revoke it by delivering notice of revocation to the
Company in accordance with Section 5(e) of the Separation Agreement before the
end of this seven-day period; and



(g)        Executive understands that the release contained herein does not
apply to rights and claims that may arise after Executive signs this Release.



6.          The Company's Release of Executive. The Company and the Company
Group, on behalf of themselves and Releasees does hereby irrevocably and
unconditionally release, acquit and forever discharge Executive, his heirs,
administrators, representatives, executors, successors and assigns, including
without limitation all persons acting by, through, under or in concert with
Executive, from any and all claims, demands, actions, causes of action, costs,
expenses, attorney fees, and all liability whatsoever, whether known or unknown,
fixed or contingent, which the Company, the Company Group or Releasees has, had,
or may ever have against Executive relating to or arising out of Executive's
employment or separation from employment with the Company Group, from the
beginning of time and up to and including the date the Company executes this
Release. Notwithstanding the foregoing provisions of this Section 6, nothing
herein shall release Executive from (a) any act that constitutes a criminal act
under any Federal, state or local law committed or perpetuated by Executive
during the course of Executive’s employment with the Company Group or thereafter
prior to the execution date of this Release (including any material
misappropriation of funds or embezzlement, or any other criminal action); (b)
any act of fraud committed by Executive in connection with his employment with
the Company Group or thereafter prior to the execution date of this Release; or
(c) Executive's continuing obligations under the Separation Agreement and this
Release.

7.          Return of Property. Executive warrants and represents that Executive
has surrendered to the Company all documents, materials, and other property of
the Company Group and/or their clients and has not photocopied or reproduced
such documents. Executive further warrants and represents that Executive has
returned to the Company any and all Company Group computer equipment and
software, and any and all other equipment of the Company Group in Executive's
possession in good working order and reasonable condition, including any keys.



3

--------------------------------------------------------------------------------

8.           Representation of No Pending Action and Agreement Not to Sue.
Executive further agrees never to sue any Releasees or cause any Releasees to be
sued regarding any matter within the scope of the above release. If Executive
violates this Release by suing any Releasees or causing any Releasees to be
sued, Executive shall continue to be bound by the release obligations of this
Release and shall pay all costs and expenses of defending against the suit
incurred by the Releasees, including reasonable attorneys' fees, unless paying
such costs and expenses is prohibited by law. The Company Group further agrees
never to sue Executive or cause Executive to be sued regarding any matter within
the scope of the above release. If the Company Group violates this Release by
suing Executive or causing the Executive to be sued, the Company Group shall
continue to be bound by the release obligations of this Release and shall pay
all costs and expenses of defending against the suit incurred by the Executive,
including reasonable attorneys' fees, unless paying such costs and expenses is
prohibited by law.



9.          Right to Engage in Protected Activity.  Nothing  in this Release is
intended  to, or shall, interfere with Executive's rights under federal, state,
or local civil rights or employment discrimination laws (including, but not
limited to, Title VII, the ADA, the ADEA, USERRA, or their state or local
counterparts) to file or otherwise institute a charge of discrimination, to
participate in a proceeding with any appropriate federal, state, or local
government agency enforcing discrimination laws, or to cooperate with any such
agency in its investigation, none of which shall constitute a breach of the
non-disparagement or confidentiality clauses of the Employment Agreement.
Similarly, nothing in this Release prohibits the Executive from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation. Executive does not need the prior authorization of
the Company to make any such reports or disclosures and the Executive is not
required to notify the Company that the Executive has made such reports or
disclosures. Executive shall not, however, be entitled to any relief, recovery,
or monies in connection with any such complaint, charge, or proceeding brought
against any Releasee, regardless of who filed or initiated any such complaint,
charge, or proceeding.



10.        Bar. Executive and the Company acknowledge and agree that if he or it
should hereafter make any claim or demand or commence or threaten to commence
any action, claim or proceeding against the other party with respect to any
cause, matter or thing which is the subject of the releases under Sections 4, 5
and 6 of this Release, this Release may be raised as a complete bar to any such
action, claim or proceeding, and the applicable Releasee may recover from the
other party all costs incurred in connection with such action, claim or
proceeding, including attorneys' fees.



11.        Governing Law . This Release shall be governed by and construed in
accordance with the laws of the State of Georgia, without regard to conflicts of
laws principles. Any action or proceeding by either of the parties to enforce
this Release shall be brought only in a state or federal court located in the
State of Georgia. The parties hereby irrevocably submit to the non-exclusive
jurisdiction of such courts and waive the defense of inconvenient forum to the
maintenance of any such action or proceeding in such venue.





4

--------------------------------------------------------------------------------

12.        Revocation. Executive has a period of seven (7) calendar days
following the execution of this Release during which Executive may revoke this
Release by delivering written notice to the Company under Section 5 of this
Release, and this  Release  shall  not  become effective or enforceable until
such revocation  period  has expired.  Executive  understands  that  if he
revokes this Release, it will be null and void in its entirety, and he will not
be entitled to any payments or benefits provided in this Release, including
without limitation those under Section 2 above.



13.        Miscellaneous. This Release is the complete understanding between
Executive and the Company in respect of the subject matter of this Release and
supersedes all prior agreements relating to the same subject matter. Executive
has not relied upon any representations, promises or agreements of any kind
except those set forth herein in signing this Release In the event that any
provision of this Release should be held to be invalid or unenforceable, each
and all of the other provisions of this Release shall remain in full force and
effect. If any provision of this Release is found to be invalid or
unenforceable, such provision shall be modified as necessary to permit this
Release to be upheld and enforced to the maximum extent permitted by law.



14.        Counterparts. This Release may be executed by the parties hereto in
counterparts, which taken together shall be deemed one original.



(Signatures are on the following page)





5

--------------------------------------------------------------------------------

EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS FULLY READ, UNDERSTANDS, AND
VOLUNTARILY ENTERS INTO THIS RELEASE. EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE
HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF
EXECUTIVE'S CHOICE BEFORE SIGNING THIS RELEASE. EXECUTIVE FURTHER ACKNOWLEDGES
THAT HIS SIGNATURE BELOW IS AN AGREEMENT TO RELEASE THE COMPANY AND RELEASEES
FROM ANY AND ALL CLAIMS THAT CAN BE RELEASED AS A MATTER OF LAW.



IN WITNESS WHEREOF, the parties hereto have each executed this Release as of the
date first above written.



WILLIAMS INDUSTRIAL SERVICES GROUP INC.











By:

/s/ Chip Wheelock





Chip Wheelock, SVP, Chief Administrative





Officer, General Counsel, and Secretary











EXECUTIVE











/s/ Matthew J. Petrizzo



Matthew J. Petrizzo

9/2/2020



6

--------------------------------------------------------------------------------